 

 

 

 

 

[afglogo.jpg]



 

 

 

 

2008 ANNUAL SENIOR EXECUTIVE BONUS PLAN



 

Adopted on February 25, 2008



 

 

 

 

 

 

 

 

 

AMERICAN FINANCIAL GROUP, INC.



2008 ANNUAL SENIOR EXECUTIVE BONUS PLAN

 

 

1. PURPOSE

The purpose of the 2008 Annual Senior Executive Bonus Plan (the "Plan") is to
further the profitability of American Financial Group, Inc. (the "Company") to
the benefit of the shareholders of the Company through promoting high levels of
corporate performance by including performance-based compensation as a component
of a Plan participant's annual compensation.



2. ADMINISTRATION



Except as otherwise expressly provided herein, the Plan shall be administered by
the Compensation Committee or a successor committee or subcommittee (the
"Committee") of the Board of Directors of the Company (the "Board") composed
solely of two or more "outside directors" as defined pursuant to Section 162(m)
of the Internal Revenue Code. No member of the Committee while serving as such
shall be eligible to be granted a bonus under the Plan. Subject to the
provisions of the Plan (and to the approval of the Board where specified in the
Plan), the Committee shall have exclusive power to determine the conditions
(including performance requirements) to which the payment of the bonuses may be
subject and to certify that performance goals are attained. Subject to the
provisions of the Plan, the Committee shall have the authority to interpret the
Plan and establish, adopt or revise such rules and regulations and to make all
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee's interpretation of the Plan and
all of its actions and decisions with respect to the Plan shall be final,
binding and conclusive on all parties.



3. PLAN TERM AND BONUS YEARS



The term of the Plan is one year, commencing January 1, 2008, which term shall
be renewed from year to year unless and until the Plan shall be terminated or
suspended as provided in Section 9. As used in the Plan the term "Bonus Year"
shall mean a calendar year.



4. PARTICIPATION



Subject to the approval of the Committee, each of the Company's Co-Chief
Executive Officers and Senior Vice Presidents, if any, shall participate in the
Plan (the "Participants").



5. ESTABLISHMENT OF INDIVIDUAL BONUS TARGETS AND PERFORMANCE CRITERIA



The Committee shall approve the individual target amount of bonus (the "Bonus
Target") that may be awarded to each Participant. In no event shall the
establishment of any Participant's Bonus Target give a Participant any right to
be paid all or any part of such amount unless and until a bonus is actually
awarded pursuant to Section 6.

 

The Committee shall establish the performance criteria (the "Performance
Criteria") that will apply to the determination of the bonus of each Participant
for that Bonus Year and recommend that the Board adopt such action. The Bonus
Targets and Performance Criteria shall be set forth annually on Schedules
attached to this Plan and shall be recommended by the Committee and approved by
the Board. The Performance Criteria are to be established based on financial
measurements and operational metrics. The financial measurements may include,
among other things, return on equity, per share price of common stock relative
to prior periods and comparable companies as well as financial markets, status
of credit ratings on outstanding debt and claims paying ability of the Company's
subsidiaries, and the status of the Company's debt-to-capital ratio. The
operational metrics may include performance goals relating to, among other
things, the combined ratios of the Company's insurance subsidiaries, investment
portfolio performance including realized gains and losses, as well as other
operational, qualitative measurements relating to the development and
implementation of strategic initiatives and annual objectives, responses to
unexpected developments, the development of management personnel, but generally
exclude the results of any announced re-examination of asbestos, environmental
and other tort liabilities, and the impact of any extraordinary transactions
involving or affecting the Company and its subsidiaries.



6. DETERMINATION OF BONUSES AND TIME OF PAYMENT



As soon as practicable after the end of each calendar year during the term of
the Plan, the Committee shall determine whether or not the Performance Criteria
of each Participant have been attained and shall determine the amount of the
bonus, if any, to be awarded to each Participant for such year according to the
terms of this Plan. Such bonus determinations shall be based on achievement of
the Performance Criteria for such year. The Committee shall certify in writing
that the Performance Criteria have been achieved prior to payment of any bonus
under the Plan.



As a separate element of the Plan, the Committee retains the discretion to pay
an amount above or below the amounts attributable to the achievement of the
objective performance goals, based on such factors and circumstances as the
Committee deems appropriate.. However, no such payment may increase the amount
paid to a participant above 175% of their bonus target.



Once the bonus is so determined for each Participant, it shall be paid in cash.



7. TERMINATION OF EMPLOYMENT



If a Participant's employment with the Company or a subsidiary, as the case may
be, is terminated for any reason other than discharge for cause, he may be
entitled to such bonus, if any, as the Committee, in its sole discretion, may
determine.



In the event of a Participant's discharge for cause from the employment of the
Company or a Subsidiary, as the case may be, he shall not be entitled to any
amount of bonus.



8. MISCELLANEOUS



A. Government and Other Regulations. The obligation of the Company to make
payment of bonuses shall be subject to all applicable laws, rules and
regulations and to such approvals by governmental agencies as may be required.



B. Tax Withholding. The Company or a Subsidiary, as appropriate, shall have the
right to deduct from all bonuses paid in cash any federal, state or local taxes
required by law to be withheld with respect to such cash payments.



C. Claim to Bonuses and Employment Rights. Neither this Plan nor any action
taken hereunder shall be construed as giving any Participant any right to be
retained in the employ of the Company or a Subsidiary.



D. Beneficiaries. Any bonuses awarded under this Plan to a Participant who dies
prior to payment shall be paid to the beneficiary designated by the Participant
on a form filed with the Company. If no such beneficiary has been designated or
survives the Participant, payment shall be made to the Participant's legal
representative. A beneficiary designation may be changed or revoked by a
Participant at any time provided the change or revocation is filed with the
Company.



E. Nontransferability. A person's rights and interests under the Plan may not be
assigned, pledged or transferred except, in the event of a Participant's death,
to his designated beneficiary as provided in the Plan or, in the absence of such
designation, by will or the laws of descent and distribution.



F. Indemnification. Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
(to the extent permitted by the Articles of Incorporation and Code of
Regulations of the Company and applicable law) against and from any loss, cost,
liability or expense that may be imposed upon or reasonably incurred by him in
connection with or resulting from any claim, action, suit or proceeding to which
he may be a party or in which they may be involved by reason of any action taken
or failure to act under the Plan and against and from any and all amounts paid
by him in settlement thereof, with the Company's approval, or paid by him, in
satisfaction of judgment in any such action, suit or proceeding against him. He
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such person may be entitled under the Company's
Articles of Incorporation or Code of Regulations, as a matter of law or
otherwise or of any power that the Company may have to indemnify him or hold him
harmless.



G. Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying or acting in good faith upon any
report made by the independent certified public accountants of the Company or of
its Subsidiaries or upon any other information furnished in connection with the
Plan by any officer or director of the Company or any of its Subsidiaries. In no
event shall any person who is or shall have been a member of the Committee or of
the Board be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information or for any
action taken, including the furnishing of information, or failure to act, if in
good faith.



H. Expenses. The expenses of administering the Plan shall be borne by the
Company and its subsidiaries in such proportions as shall be agreed upon by them
from time to time.



I. Pronouns. Masculine pronouns and other words of masculine gender shall refer
to both men and women.



J. Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and, in the event of any conflict between any
such title or heading and the text of the Plan, such text shall control.



9. AMENDMENT AND TERMINATION



The Board may at any time terminate the Plan. The Board may at any time, or from
time to time, amend or suspend and, if suspended, reinstate the Plan in whole or
in part. Notwithstanding the foregoing, the Plan shall continue in effect to the
extent necessary to settle all matters relating to the payment of bonuses
awarded prior to any such termination or suspension.



 

 

 

 

 

 

 

 

Schedule I



Annual Senior Executive Bonus Plan

for 2008

Participants and

Bonus Targets



 

 

 

Name



Position

Total

Bonus Target

EPS

Component

Performance

Component

         

Carl H. Lindner III

Co-CEO & Co-President

$1,300,000

50%

50%

         

S. Craig Lindner

Co-CEO & Co-President

$1,300,000

50%

50%

         

James E. Evans

Senior Vice President

$875,000

50%

50%

         

Keith A. Jensen

Senior Vice President

$580,000

50%

50%

         

Thomas E. Mischell

Senior Vice President

$390,000

50%

50%



 

 

 

 

 

 

 

Schedule II

Annual Senior Executive Bonus Plan

for 2008

2008 Performance Criteria for Participants



The overall bonus for 2008 for each Participant will be the sum of such
Participant's bonuses for the following two Performance Criteria components:

A. EPS Component.

Each participant's bonus allocated to the EPS Component will range from 0% up to
175% with respect to the Co-Chief Executive Officers, and 0% up to 125% with
respect to the Senior Vice Presidents, of the dollar amount of the Bonus Target
allocated to the EPS Component, based on the following levels of reported
earnings per common share from insurance operations ("Operating EPS" defined
below) achieved by the Company and its consolidated subsidiaries for 2007:

 

Percentage of Bonus Target to be paid

Operating EPS

                For EPS Component               

       

Co-CEOs

Senior VPs

Less than $3.50

0%

0%

$3.85

100%

100%

$4.10 or more

175%

125%

     

If the Operating EPS is $3.50 or greater, but less than $3.85, or if the
Operating EPS is greater than $3.85 and less than $4.10, the bonus will be
determined by straight-line interpolation.



The Operating EPS to be considered is diluted EPS from the Company's insurance
operations and not including investee results, realized gains and losses in the
investment portfolio and unusual or non-recurring items; non-recurring items
shall include any charge taken as a result of a regularly scheduled
re-examination of asbestos, environmental and other mass tort liabilities.
Additionally, the Committee shall have the power and authority, in its
discretion, to adjust reported Operating EPS upward or downward for purposes of
the Plan to the extent the Committee deems equitable.

B. Performance Component



Each participant's bonus allocated to the Company and Individual Performance
Component will range from 0% up to 175% with respect to the Co-Chief Executive
Officers, and 0% up to 125% with respect to the Senior Vice Presidents (of the
dollar amount of the Bonus Target allocated to the Company and Individual
Performance Component) and will be determined by the Compensation Committee,
based on the achievement of the established performance objectives and the
Compensation Committee's rating of the Company's and the Participant's
performance for the prior year. Such rating shall include a consideration of all
factors deemed relevant, including financial, non-financial and strategic
factors.



When determining the Company's and the Participant's performance, the Committee
intends to establish the factors it believes are relevant to such performance.
It may be appropriate to consider factors including, but not limited to:



 A. Financial measurements such as growth in book value per share, return on
    equity, per share price of common stock relative to certain indices, status
    of the Company's debt-to-capital ratio, the combined ratios of the Company's
    insurance subsidiaries, and investment portfolio performance; and

    

 B. Other operational, qualitative measurements relating to the development and
    implementation of strategic initiatives and annual objectives, responses to
    unexpected developments, and the development of management personnel.



The Committee intends to review these factors periodically with the Co-Chief
Executive Officers in connection with the discussion of management's progress in
addressing corporate plans, results, and opportunities in the context of new
economic and business developments.